      Case 4:21-cv-00140-WTM-CLR Document 7 Filed 05/10/21 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


iyiARK GUGLIUZZA and LIANNE
GUGLIUZZA,

       Plaintiffs,
                                             CASE NO. CV421-140
V.



SWIFT TRANSPORTATION CO. OF
ARIZONA, LLC, and JASON
LYBERGER,

       Defendant.




                                     ORDER


      Before the Court is Defendants' Notice of Removal. (Doc. 1.)

The Court finds that the jurisdictional allegations contained in

the   notice    of   removal   are   insufficient   to   establish   complete

diversity      between   the    parties.   Accordingly,     Defendants    are

DIRECTED to file within fourteen (14) days from the date of this

order an amended notice of removal that lists the citizenships of

Defendant Swift Transportation Co. of Arizona, LLC's members.

      On February 21, 2021, Plaintiffs Mark Gugliuzza and Lianne

Gugliuzza filed this case in the State Court of Chatham County,

Georgia. (Doc. 1, Attach. 1 at 2.) On May 7, 2021, Defendants

removed the case to this Court pursuant to 28 U.S.C. §§ 1332 and

1446. (Doc. 1 at 6.) ^^A party removing a case to federal court

based on diversity of citizenship bears the burden of establishing

the   citizenship of the        parties." Rolling    Greens MHP, L.P.      v.
    Case 4:21-cv-00140-WTM-CLR Document 7 Filed 05/10/21 Page 2 of 3



Comcast SCH Holdings L.L.C.;. 374 F.Sd 1020, 1022 (llth Cir. 2004)

(citing Williams v. Best Buy Co., Inc., 269 F.Sd 1316, 1319 (llth

Cir. 2001)).

     Although   state   of   incorporation   and   principal   place   of

business establish the citizenship of a corporation, the Eleventh

Circuit has held that ^'a limited liability company is a citizen of

any state of which a member of the company is a citizen." Rolling

Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.Sd 1020,

1022 (llth Cir. 2004). To properly allege the citizenship of an

LLC: ^^a party must list the citizenships of all the members of the

limited liability company." Id. at 1022. Furthermore, the general

allegation that no member of an LLC is a Georgia citizen is

insufficient for a defendant to carry its burden of establishing

complete diversity between the parties. Ray v. Bird & Son Asset

Realization Co., 519 F.2d 1081, 1082 (5th Cir. 1975).^

     Here, Defendants, as the removing parties, have failed to

adequately allege the citizenship of Defendant Swift. In their

notice of removal. Defendants simply state that complete diversity

exists because ^'Defendant Swift Transportation Co. of Arizona, LLC

was at the time of the commencement of this action and still is a

limited liability company organized under the laws of the State of



1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (llth Cir.
1981), the Eleventh Circuit adopted as binding precedent all
decisions of the former Fifth Circuit handed down prior to October
1, 1981.
      Case 4:21-cv-00140-WTM-CLR Document 7 Filed 05/10/21 Page 3 of 3



Delaware      and its     principal place       of business      in    the    State    of

Arizona." (Doc. 1 at 5.) Defendants' notice of removal does not

include    a   list     of    the    individual     members,    along       with    their

citizenships, of Defendant Swift. As a result, the information in

Defendants'      notice       of     removal   is   insufficient       to    establish


complete diversity. Accordingly, the Court DIRECTS Defendants to

file an amended notice of removal within fourteen (14) days from

the    date    of     this     order     listing     all   of    Defendant         Swift

Transportation's members and their citizenships.^ Failure to do so

will result in dismissal of this case for lack of subject matter

jurisdiction.       All      other    deadlines     in   this   case    will       remain

unchanged.

      SO ORDERED this /O'^ day of May 2021.




                                         WILLIAM T. MOORE, JR.
                                         UNITED STATES     DISTRICT     COURT
                                         SOUTHERN DISTRICT OF GEORGIA




2 The Court will not accept any amended notice of removal that
incorporates by reference any factual allegation or argument
contained in an earlier filing, or that offers only a piecemeal
amendment. Defendants' amended notice of removal should be a stand
alone filing that independently contains       all the factual
allegations necessary to establish diversity between the parties.
